Title: To James Madison from Vincent Gray, 29 September 1808
From: Gray, Vincent
To: Madison, James



Sir,
Thursday Morn’g 29 Sep 1808.

I have only time by a Vessel now under way, to enclose you two papers which has this moment appeared, Contain’g information brought by the Sr. Justo, who sails this Even’g again for VeraCruz.
Any other information of importance which may transpire, shall be forwarded.
The Bells are Ringing Peals of Joy, & the Churches wear the appearance of a joyful Festival.  I have the Honor to be Sir, very respectfully Your mo. Ob Servt.

Vincent Gray

